DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 23, 2021 was received. Claims 1, 10 and 17 were amended. Claims 9 and 16 were canceled. No claim was added. Claim 8 was withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 7, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2022 was filed after the mailing date of the Notice of Allowance on December 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled.
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250) and Kitamura (US20160074887) and Gupta (US7622160) on claims 1 and 3-7 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743) and Boulos (US4853250) and Kitamura (US20160074887) and Gupta (US7622160), as applied to claims 1 and 3-7, and further in view of Takahashi (US20080308230) on claim 2 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887) and Gupta (US7622160), on claims 10 and 12-15 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250) and Kitamura (US20160074887) and Gupta (US7622160) as applied to claim 10 and 12-15, and further in view of Takahashi (US20080308230) on claim 11 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887), Takahashi (US20080308230) and Gupta (US7622160) on claim 17 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1-7, 10-15 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250), Kitamura (US20160074887) and Gupta (US7622160), does not teach or suggest a method of thermal spraying a component for a plasma processing apparatus as recited in claims 1, 10 and 17. Specifically, Sun in view of Nishimoto, Sampath, Boulos and Kitamura and Gupta does not teach to thermal spraying the molten feedstock powder at a concave portion defined by the component, an electrostatic chuck and a resin layer provided between the component and the electrostatic chuck through a mask, such that a surface of the resin layer that is exposed to the concave portion between the component and the electrostatic chuck is in close contact with the feedstock powder in the context of claims 1, 10 and 17. Nishimoto (JP2005033181A, reference in IDS filed on 3/23/2022) is directed to a covering member made of an elastic body such as rubber or an elastomer, which is not formed by plasma spraying a liquified/molten feedstock powder in the context of claims 1, 10 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717